Citation Nr: 1546890	
Decision Date: 11/05/15    Archive Date: 11/13/15

DOCKET NO.  14-20 500A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. Connor, Associate Counsel





INTRODUCTION

The Veteran served on active duty from July 1954 to March 1958.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 decision of the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that he has bilateral hearing loss and tinnitus as a result of noise exposure during active duty as an air policeman.  The Veteran was afforded a VA audiological examination in August 2012 with an addendum opinion provided in September 2012.  The examiner concluded the Veteran's hearing loss and tinnitus were not related to his military service because his hearing acuity was within normal limits at separation.  The Veteran's entrance examination in July 1954 was noted to have revealed bilateral whisper test hearing results of 15/15 with no audiological testing results.  By contrast, his March 1958 separation examination showed the following:


HERTZ

500
1000
2000
3000
4000
Right
-5 (10)
-5 (5)
0 (10)
-5 (5)
0 (5)
Left
0 (15)
0 (10)
0 (10)
-5 (5)
5 (10)

Prior to November 1967, audiometric results were reported in standards set forth by the American Standards Association (ASA). Those figures are on the left of each column and are not in parentheses.  Since November 1, 1967, those standards have been set by the International Standards Organization-American National Standards (ISO-ANSI).  In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards and are represented by the figures in parentheses.

The Board notes that it appears as though a conversion to ISO-ANSI standards was not performed by the August 2012 VA examiner.  Moreover, to the extent that the entrance examination represented "normal" hearing, the examiner did not address the significance, if any, of the shift in hearing acuity that was shown at discharge 
once the results were converted to those standards set by the ISO-ANSI.  The threshold for normal hearing is between 0 and 20 decibels and higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Although the Veteran's separation examination results are still within "normal hearing" guidelines, the Court has specifically held that a Veteran's normal hearing at separation does not necessarily indicate that the Veteran experienced no in-service loss of hearing acuity.  Id.  

In light of these deficiencies, the August 2012 VA examiner's opinion is not adequate to decide the claims for entitlement to service connection for hearing loss and tinnitus.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Return the Veteran's claims file to the audiologist who conducted the August 2012 VA examination to render an addendum opinion.  If that examiner is no longer available, return the claims file to an appropriate clinician.  The examiner should provide an opinion on the etiology of the Veteran's bilateral hearing loss and tinnitus.

The claims file must be made available to and reviewed by the examiner.  All indicated studies should be performed.

Based upon the examination results and a review of the record, the examiner should provide an opinion as to whether:

(A) It is at least as likely as not (a 50 percent or greater probability) that the Veteran's current bilateral hearing loss disability is etiologically related to service, to include his credible reports of noise exposure.

(B) It is at least as likely as not (a 50 percent or greater probability) that the Veteran's current tinnitus disability is etiologically related to service, to include his credible reports of noise exposure.

For the purposes of the opinion, the examiner should consider the Veteran's statements with regard to hearing loss and tinnitus following service.  The examiner must also address the Veteran's separation examination results once conversion to ISO-ANSI standards is considered.

A rationale for all requested opinions shall be provided, with citation to medical treatise, studies, etc., if appropriate.  If an opinion cannot be provided without resorting to mere speculation, please provide a complete explanation stating why this is so.  In so doing, the examiner must explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he/she has exhausted the limits of current medical knowledge in providing answers to the questions.

2.  Then readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be furnished a Supplemental Statement of the Case that considers all evidence added to the claims file, and should be afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




